DETAILED ACTION
The Examiner acknowledges the amendments received 29 December 2021. Claims 3-5, 9, 11, 15, 17-30, 37-43, 45 and 47 are cancelled; claims 1-2, 6-8, 10, 12-14, 16, 31-36, 44 and 46 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. Applicant argues (pages 5-6, “Remarks”):
There is no discussion in the Office Action regarding the step of "providing a probe within a coronary sinus." Those of ordinary skill in the art will readily appreciate that such a step does not fall within the enumerated groupings of abstract ideas listed in MPEP § 2106.04(a), namely, mathematical concepts, certain methods of organizing human activity, and mental processes. There is no discussion in the Office Action that the step of "providing a probe within a coronary sinus," is a routine or conventional step and/or insignificant pre-/post-solution activity at least for the reason that providing a probe within a coronary sinus is not a convention step, and also because a probe configured for sensing movement of a wall of the coronary sinus is not a generic computer part as asserted in the Office Action. The probe recited in claim 1 is a specific probe designed for the specific purpose being indwelling within the coronary sinus, and for sensing the movement of a wall of the coronary sinus. The probe recited in claim 1 is, thus, neither a computer part nor generic.

The Examiner respectfully disagrees with this assessment. As an initial matter, the probe as claimed, in both claim 1 and claim 31 is very broad, requiring only that it is “indwelling” and “an elongate body” (in claim 31); and “configured for sensing movement of a wall of the coronary sinus” (claims 1 and 31). No other structure is provided for this 
Moreover, the step of “providing” this probe is extra-solution activity that is not integrated into the judicial exception since it does not impose a meaningful limit and/or monopolizes the judicial exception. This step does not require, e.g., “implanting” the probe within the coronary sinus, and at least for the method claim (1), it is unclear what structures are performing the method, beyond the “sensing” step which is performed by the probe. With regards to claim 31, only a generic “processor” is claimed for performing the functions of the system.
The Applicant further argues:
claim 1 in pertinent part recites "monitoring for impaired cardiac wall motion indicative of pericardial effusion or cardiac tamponade." Such monitoring is not an abstract idea at least for the reason that such monitoring does not fall within the enumerated groupings of abstract ideas listed in MPEP § 2106.04(a), namely, mathematical concepts, certain methods of organizing human activity, and mental processes.

The Examiner respectfully disagrees. Again, this step is not tied to a single structure, nor does it specify how the monitoring for impaired wall motion is “indicative” of pericardial effusion or cardiac tamponade. With the data collected by the system in previous steps, a physician or other user could determine using a mental process that such data points are “indicative” of these diagnoses. No further steps are provided as to how this is determined, using what structures, or what this diagnosis is used for.
The Applicant argues (page 7, “Remarks”):
paragraph [0129] of Dobak provides "the velocity of LV displacement from the mitral annulus, generally at the posterior lateral edge thereof, produces peaks representative of LV function during systole and diastole. Analysis of the peaks including: magnitude of the change, e.g., positive and negative, peak slopes, peak/peak ratios, slope/slope ratios, peak/slope ratios, and peak integration, provides specific information on LV function related to contractility, afterload, Volume status, preload, Ventricular compliance, ejection fraction, and ventricular synchrony." [emphasis added by Examiner] Thus, discussion in Dobak relating to integration to calculate volume status relates to volume of blood or body water in a patient's body and is not a calculation used to monitor cardiac wall motion. Accordingly, Dobak does not disclose, teach or otherwise suggest each and every aspect recited in the independent claims 1 and 31. Additionally, contrary to the assertion in the Office Action, nowhere does Dobak disclose or otherwise suggest that the impaired cardiac wall motion is indicative of pericardial effusion or cardiac tamponade.

The Examiner respectfully disagrees, and points to the bolded sections in the citation quoted above. These factors at least pertain to cardiac wall motion as claimed. Further, as argued above, the Examiner notes that, in the claims and throughout the Specification as originally filed, there is not clear process for determining cardiac tamponade or pericardial effusion, merely that impaired cardiac wall motion could be an indication of it. The claims do not require the separate step of verifying the presence of cardiac tamponade or pericardial effusion, or even the positive step of discovering these. The claims only require “monitoring for impaired cardiac wall motion indicative of pericardial effusion or cardiac tamponade” based on comparison to earlier collected .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-8, 10, 12-14, 16, 31, 33-36, 44 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method (process) and an apparatus (product) for monitoring cardiac dysfunction including providing a probe configured for sensing wall movement, obtaining sensed data from the probe and processing the sensed data. The judicial exception is generating an indication of impaired cardiac wall motion based on the comparison, and applies to a mental process (step 2a/prong 1); for example, using the information gathered in previous steps, a person of ordinary skill in the art could calculate the indication of impaired cardiac wall motion on a piece of paper. Determining volumetric displacement data based on the sensed data; and comparing the volumetric displacement data with baseline data constitute the pre-/post-solution activity. The previously mentioned pre-/post-solution activity or elements do not integrate the judicial exception (step 2a/prong 2), since they do not impose a meaningful limit and/or monopolize the judicial exception. The claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (step 2b), since the additional elements are not more than what is well-understood, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 10, 12-14, 16, 31-36, 44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobak, III (U.S. 2006/017,8586). Dobak discloses providing a probe (750; Figure 39) within a coronary sinus of the patient (par. 0181), wherein the probe is configured for sensing movement of a wall of the coronary sinus (746; par. 0182); obtaining sensed data indicative of movement of wall of the coronary sinus from the probe; and processing the sensed data to monitor for cardiac dysfunction (e.g., analyzing LV function; par. 0025), wherein the processing comprises determining volumetric displacement data (par. 0023) based on the sensed data, comparing the .
Regarding claim 2, Dobak discloses (par. 0023) wherein the sensed data is acceleration data.
Regarding claim 6, Dobak discloses (par. 0126) the probe comprises a three-axis accelerometer and the acceleration data is obtained from the three-axis accelerometer coupled to the probe.
Regarding claim 7, Dobak discloses (par. 0080) filtering the recorded acceleration data to remove signal artefact.
Regarding claim 8, Dobak discloses (par. 0141) at least patient movement.
Regarding claim 10, Dobak discloses (par. 0176) performing a first calculation to determine first displacement data from the acceleration data and performing a second calculation to determine the volumetric displacement data of the probe from the first displacement data.
Regarding claim 12, Dobak discloses (Figures 29 and 38; 736; par. 0171) recording electrograms from at least one electrode coupled to the probe.
Regarding claim 13, Dobak discloses (Figures 29 and 38; 736; par. 0171) calculating beat-to-beat cardiac cycle timing data from the electrograms.
Regarding claim 14, Dobak discloses (par. 0014) deriving the volumetric displacement data comprises performing a first calculation to determine first displacement data from the acceleration data, and wherein the method further comprises correcting the first displacement data using the beat-to-beat cardiac cycle timing data to account for displacement drift of the probe.
Regarding claim 16, Dobak discloses (par. 0167) recording additional reference data from one or more sensors.
Regarding claim 31, Dobak discloses (par. 0089; 138) an indwelling probe comprising: an elongate body adapted for insertion within a coronary sinus of a patient, wherein the probe is configured for sensing movement of a wall of the coronary sinus; and a processor to monitor for cardiac dysfunction, the processor being coupled to the probe for receiving sensed data from the probe that is indicative of movement of wall of the coronary sinus and processing said sensed data, said processing comprising: determining volumetric displacement data based on the sensed data; comparing the volumetric displacement data with baseline data; and generating an indication of impaired cardiac wall motion based on the comparison.
Regarding claim 32, Dobak discloses (par. 0126) the indwelling probe comprises a three-axis accelerometer located at or adjacent a distal end of the elongate body that senses the movement of the wall of the coronary sinus.
Regarding claim 33, Dobak discloses (Figure 28; 646, 648, 652) two or more three-axis accelerometers spaced longitudinally along the elongate body that sense the movement of the wall of the coronary sinus.
Regarding claim 34, Dobak discloses (Figure 28; 654, 656, 658) at least one electrode disposed on the external surface of the elongate body, the at least one electrode being configured to detect electrograms from cardiac activity.
Regarding claim 35, Dobak discloses (Figure 28; 654, 656, 658) two or more electrodes spaced longitudinally along the elongate body.
Regarding claim 36, Dobak discloses (par. 0167) one or more sensors coupled to the processor, the one or more sensors being configured to provide additional reference data.
Regarding claim 44, Dobak discloses (par. 0096) generating an alert indicative of impaired cardiac wall motion based on the comparison.
Regarding claim 46, Dobak discloses (par. 0096) generating an alert indicative of impaired cardiac wall motion based on the comparison.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792